Name: 95/3/EC, Euratom, ECSC: Decision of the representatives of the Governments of the Member States of the European Communities of 1 January 1995 appointing Members of the Commission
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 1995-01-01

 Avis juridique important|41995D000395/3/EC, Euratom, ECSC: Decision of the representatives of the Governments of the Member States of the European Communities of 1 January 1995 appointing Members of the Commission Official Journal L 001 , 01/01/1995 P. 0222 - 0222DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIESof 1 January 1995appointing members of the Commission(95/3/EC, Euratom, ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 9 and the second subparagraph of Article 10 (3) thereof, Having regard to the Treaty establishing the European Community, and in particular Article 157 and the second subparagraph of Article 158 (3) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 126 and the second subparagraph of Article 127 (3) thereof, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 9 thereof, Having regard to the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded, and in particular Articles 16 and 156 (1) thereof, as they stand following the Decision of the Council of the European Union of 1 January 1995 adjusting the instruments concerning the accession of the new Member States to the European Union and, in particular, Articles 9 and 30 thereof, Having regard to the common accord concerning the persons nominated by the Republic of Austria, the Republic of Finland and the Kingdom of Sweden respectively, HAVE DECIDED AS FOLLOWS: Sole Article Mr Franz FISCHLERMr Erkki LIIKANENMrs Anita GRADINare hereby appointed members of the Commission of the European Communities from 1 January 1995 until the expiry of the term of office of that Commission. Done at Brussels, 1 January 1995. The PresidentP. DE BOISSIEU